Title: To John Adams from Timothy Pickering, 27 June 1799
From: Pickering, Timothy
To: Adams, John



(private)Sir,Philaa. June 27. 1799.



In the letter in which I submitted the draught of a proclamation, I had the honor to observe, that the arrangements then expected from Doctor Stevens and General Maitland, might render some changes very proper or necessary. A consideration of those arrangements confirmed that opinion, and suggested the alterations which you will notice in the printed copy inclosed in my official letter which this accompanies. They had the assent of all the Heads of Departments; and I hope will meet with your approbation.
The Attorney General is in Virginia.
I am very respectfully / Sir, your most obt. servt.

Timothy Pickering